••• /99.,


                                C   a it 2 ;. ,41      '                                     05/04/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0465



                                         DA 20-0465


 SIEBEN RANCH COMPANY,                                                     MAY 03 2021
                                                                        Etowen Greenvvood
              Plaintiff and Appellee,                                 Clerk of Suprerne Court
                                                                         State of Montana


       V.
                                                                      ORDER
 RANDALL G. ADAMS,a/k/a/ RANDY ADAMS,
 a/k/a/ RAY ADAMS;and LEE McDONALD,

              Defendants and Appellants.


       Upon consideration of Appellant Randal G. Adams's motion for an extension of
time to file his reply brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant Adams is granted an extension of time
to and including May 22, 2021, within which to file his reply brief.
       No further extensiQns will be granted.
       DATED thisL_S      day of May,2021.
                                                     For the Court,



                                                     By
                                                                  Chief Justice